Citation Nr: 1800641	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation of unspecified bipolar disorder (formerly evaluated as mood disorder) currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Frank J. Udinson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from September 2003 to October 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified in a Board hearing before the undersigned Veterans Law Judge in October 2017, and a transcript of that hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in connection with this claim for an increased evaluation of his service-connected unspecified bipolar disorder (formerly evaluated as mood disorder) in August 2015.  He has asserted that his symptoms have worsened since then.  See Transcript of Hearing Before the Board of Veterans' Appeals, dated in October 2017.  Furthermore, he has stated that he has treated, and is currently treating, at numerous places for his psychiatric condition, including the Philadelphia and Coatesville, Pennsylvania VA medical centers (VAMCs) and the Cohen Military Family Clinic.  Any outstanding records should be sought and obtained, if possible, and the Veteran should then be afforded another VA examination in order to determine the current severity of his service-connected unspecified bipolar disorder (formerly evaluated as mood disorder).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his unspecified bipolar disorder (formerly evaluated as mood disorder).  Such records may include any outstanding portions of his treatment records from the Philadelphia and Coatesville, Pennsylvania VAMCs and the Cohen Military Family Clinic.

As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the requirements of 38 C.F.R. § 3.159(c).

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination (conducted by a psychologist or psychiatrist) to determine the current nature, extent, and severity of the Veteran's service-connected bipolar disorder (formerly evaluated as mood disorder).  The entire claims folder should be made available to and reviewed by the examiner.  The examiner should address all subjective complaints and objective findings, and should comment on all effects of this disorder on occupational and social functioning.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to an increased evaluation for unspecified bipolar disorder (formerly evaluated as mood disorder) must be readjudicated.  If this determination is less than fully favorable, a supplemental statement of the case must be provided to the Veteran and his representative, and, after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

